Citation Nr: 0805415	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  04-41 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis 
barbae.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbar strain.  

3.  Entitlement to an evaluation in excess of 30 percent for 
postoperative residuals of rotator cuff strain, right 
shoulder.  

4.  Entitlement to an extension beyond November 30, 2004, for 
a temporary total evaluation based on surgical treatment 
necessitating convalescence.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to November 
1989 and from January 1991 to March 1991 and on active duty 
for training in June 1998 and June 2000.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of March 2004 and May 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Little Rock, Arkansas.  

In VA Forms 9 (Appeal to Board of Veterans' Appeals) received 
at the RO in May 2004, December 2004 and July 2005, the 
veteran indicated that he wanted a Board hearing at the RO.  
In a letter dated January 2006, the RO acknowledged the 
veteran's hearing requests and informed him of the date of 
his scheduled hearing.  However, on that date, the veteran 
failed to appear.  Given that he did not file a motion to 
postpone such hearing, the Board considers his requests for a 
Board hearing withdrawn.  

Below, the Board reopens the veteran's claim of entitlement 
to service connection for a lumbar strain.  The Board then 
addresses the merits of that claim in the Remand section of 
this decision and REMANDS that claim to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  Pseudofolliculitis barbae is not related to the veteran's 
active service.

3.  In a rating decision dated January 2002, the RO denied 
the veteran's claim of entitlement to service connection for 
a lumbar strain.  

4.  The veteran initiated, but did not perfect, an appeal of 
the January 2002 rating decision.

5.  The evidence received since January 2002 is neither 
cumulative, nor redundant of the evidence previously of 
record and, by itself or when considered with the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a lumbar strain and raises a reasonable possibility of 
substantiating that claim.  

6.  The veteran is right handed.

7.  Since the veteran filed a claim for an increased 
evaluation for a right shoulder disability, that disability 
has manifested as pain, including on motion, decreased 
strength, and motion limited to, at worst, midway between his 
side and shoulder.  

8.  The veteran's right shoulder disability picture is not so 
exceptional or unusual with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

9.  In May 2004, the RO assigned the veteran a temporary 
total rating, effective from July 1, 2004 to November 30, 
2004, based on the need for convalescence following right 
shoulder surgery.  

10.  Post-operative residuals of the veteran's May 2004 right 
shoulder surgery did not necessitate convalescence beyond 
November 30, 2004.



CONCLUSIONS OF LAW

1.  Pseudofolliculitis barbae was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007). 

2.  The January 2002 rating decision, in which the RO denied 
the veteran entitlement to service connection for a lumbar 
strain, is final.  38 U.S.C.A. § 7105(d)(3) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

3.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for a lumbar 
strain.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

4.  The criteria for entitlement to an evaluation in excess 
of 30 percent for postoperative residuals of rotator cuff 
strain, right shoulder, have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Code 5201 (2007). 

5.  The criteria for entitlement to an extension beyond 
November 30, 2004, for a temporary total evaluation based on 
surgical treatment necessitating convalescence have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 
38 C.F.R §§ 3.159, 4.30 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

On March 31, 2006, the Court held that, with regard to claims 
to reopen, VA must inform the claimant of the evidence and 
information necessary to reopen the claim and of the evidence 
and information necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  The Court 
explained that in notifying the claimant of what evidence 
would be considered new and material, VA should look at the 
basis for the denial in the prior decision and identify the 
evidence that would substantiate the element(s) of a service 
connection claim found lacking in the previous denial.  Id.

In this case, the RO provided the veteran VCAA notice on the 
claims being decided by letters dated July 2003, August 2004 
and April 2005, the first sent before initially deciding 
those claims in rating decisions dated March 2004 and May 
2004.  The timing of this notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

The content of this notice also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  In the letters, the RO acknowledged the claims being 
decided, notified the veteran of the evidence needed to 
substantiate those claims, identified the type of evidence 
that would best do so, informed him of the VCAA and VA's duty 
to assist, and indicated that it was developing his claims 
pursuant to that duty.  As well, the RO identified the 
evidence it had received in support of the claims and the 
evidence it was responsible for securing.  The RO noted that 
it would make reasonable efforts to assist the veteran in 
obtaining all outstanding evidence provided he identified the 
source(s) thereof.  The RO also noted that, ultimately, it 
was the veteran's responsibility to ensure VA's receipt of 
all pertinent evidence.  The RO advised the veteran to sign 
the enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  
The RO also advised the veteran to identify or send directly 
to VA any additional evidence he had in his possession, which 
he thought would support his claims.  

The content of the notice letters does not reflect compliance 
with the requirements of the law as found by the Court in 
Kent.  Therein, the RO did not identify the basis of the RO's 
last denial of the veteran's claim for service connection for 
a lumbar strain.  The veteran is not, however, prejudiced as 
a result of the RO's error in this regard because, as 
explained below, new and material evidence has been received 
to reopen the claim.  

The content of the notice letters also does not reflect 
compliance with the requirements of the law as found by the 
Court in Dingess/Hartman.  Therein, the RO did provide the 
veteran all necessary information on disability ratings and 
effective dates.  Again, however, the veteran is not 
prejudiced as a result of the RO's error in this regard 
because, as explained below, grants of service connection, an 
increased evaluation and an extension of a temporary total 
rating are not warranted in this case.  The matter of how the 
RO determines the appropriate effective date to assign such 
grants is thereby moot.  

Regarding the increased rating claim, to the extent notice 
provided the veteran regarding his claim for an increased 
rating was in certain respects nonspecific [see Vasquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008)], that lack of specificity did not affect the essential 
fairness of the adjudication.  In point of fact, based on a 
review of the veteran's file, it is clear that both he and 
his representative had actual knowledge of the regulatory 
requirements requisite to the assignment of an increased 
rating.  See Sanders v. Nicholson, 487 F.3d 881 (Fed Cir. 
2007).  The veteran has set forth argument on numerous 
occasions, stating why an increased rating is warranted, and 
he has had ample opportunities to submit evidence on his 
behalf.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (A 
remand is inappropriate where there is no possibility of any 
benefit flowing to the veteran).

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to his claims, 
including service medical and personnel records and post-
service VA and private treatment records.  The veteran does 
not now claim that there is any outstanding evidence for VA 
to secure in support of the claims being decided.  

The RO also conducted medical inquiry in an effort to 
substantiate the veteran's claims by affording him VA 
examinations, during which examiners addressed the etiology 
and severity of the disabilities at issue in this appeal.  
The veteran does not now claim that the reports of these 
examinations are inadequate to decide the claims at issue in 
this decision.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (holding that an 
error, whether procedural or substantive, is prejudicial when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  




II.  Analysis of Claims

A.  Claim for Service Connection

The veteran claims entitlement to service connection for 
pseudofolliculitis barbae.  Service connection may be granted 
for disability resulting from injury or disease incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  

Active service includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, or any period of inactive 
duty for training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident that occurred 
during such training.  38 C.F.R. 
§ 3.6 (2007).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the veteran's post-service medical records, 
including VA treatment records and National Guard records, 
confirm that the veteran currently has pseudofolliculitis 
barbae.  The question is whether this skin disability is 
related to the veteran's active service, including either of 
his periods of active duty for training.  

As previously indicated, the veteran served on active duty 
from July 1989 to November 1989 and from January 1991 to 
March 1991 and on active duty for training in June 1998 and 
June 2000.  During these time periods, the veteran did not 
report any skin complaints and no medical professional 
diagnosed pseudofolliculitis barbae.  Rather, according to 
the veteran's National Guard records, the veteran was first 
diagnosed with this disability in January 1996.  At that 
time, the veteran was placed on a physical profile that 
allowed him to refrain from shaving secondary to 
pseudofolliculitis barbae.  Thereafter, other medical 
professionals acknowledged the existence of, and treatment 
for, such a disability.  In May 2005, during a VA 
consultation, the veteran reported a 17-year history of 
folliculitis secondary to shaving in the service.  The 
physician indicated that it was not uncommon for one to 
develop such a condition after joining the armed forces, but 
did not specifically comment on the veteran's 
pseudofolliculitis barbae.  

No medical professional has related the veteran's 
pseudofolliculitis barbae to any of his periods of active 
duty or active duty for training.  Rather, the veteran's 
assertions represent the only evidence of record establishing 
such a nexus in this case.  These assertions may not be 
considered competent evidence of a nexus as the record does 
not reflect that the veteran possesses a recognized degree of 
medical knowledge to diagnose a medical condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions). 

Inasmuch as there is no competent medical evidence of record 
establishing that the veteran's pseudofolliculitis barbae is 
related to his active service, the Board concludes that such 
disability was not incurred in or aggravated by service.  The 
claim for service connection for pseudofolliculitis barbae is 
not in relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution thereof.  
Rather, as a preponderance of the evidence is against the 
claim, it must be denied.

B.  Claim to Reopen

The RO previously denied the veteran's claim of entitlement 
to service connection for a lumbar strain in a rating 
decision dated January 2002.  The RO denied the claim on the 
basis that, although the veteran received treatment for a 
lumbar strain in service, the condition resolved.  In 
deciding the claim, the RO considered the veteran's service 
medical and personnel records, post-service treatment 
records, a report of VA examination, and the veteran's 
written statements.  

In a letter dated the same month, the RO notified the veteran 
of the January 2002 rating decision and of his appellate 
rights with regard to that decision.  Thereafter, the veteran 
initiated an appeal of the decision.  However, after the RO 
issued a statement of the case in response, the veteran did 
not perfect his appeal of the January 2002 rating decision by 
submitting a substantive appeal.  That rating decision is 
thus final.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2000).

The veteran attempted to reopen his claim for service 
connection for a lumbar strain by written statement received 
in June 2003.  A claim that is the subject of a prior final 
denial may be reopened if new and material evidence is 
received with respect to that claim.  Once a claim is 
reopened, the adjudicator must review it on a de novo basis, 
with consideration given to all of the evidence of record.  
38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 
273 (1996).  

For claims filed on or after August 29, 2001, as in this 
case, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2007)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening a appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence that has been associated with the claims file 
since the RO's January 2002 rating decision includes service 
medical and personnel records, post-service treatment 
records, reports of VA examinations, and the veteran's and 
his representative's written statements.  

With the exception of the service medical and personnel 
records, this evidence is new because it was not previously 
submitted to agency decisionmakers and is neither cumulative, 
nor redundant of the evidence of record at the time of the 
last prior final denial.  This evidence is also material 
because, by itself or when considered with the evidence 
previously of record, it relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a lumbar strain.  In addition, it raises a reasonable 
possibility of substantiating that claim.  Specifically, the 
post-service medical records establish that the veteran 
currently has a low back disability.  The lack of such 
evidence formed the basis of the RO's previous denial of the 
veteran's claim for service connection for a lumbar strain.   

Having determined that new and material evidence has been 
received, the Board may reopen the claim of entitlement to 
service connection for a lumbar strain.  The Board may not, 
however, decide this claim on its merits because, as 
explained below, VA has not yet satisfied its duty to assist 
the veteran in the development of this claim under the VCAA.

C.  Claim for an Increased Evaluation

The veteran claims entitlement to an increased evaluation for 
postoperative residuals of a right shoulder rotator cuff 
strain.  He specifically asserts that the 30 percent 
evaluation assigned these residuals does not accurately 
reflect the severity of his right shoulder symptoms.  These 
symptoms allegedly include limited range of motion, constant 
pain, including on elevation and rotation, and impingement, 
and necessitate the use of medication and his participation 
in physical therapy. 

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Otherwise, in claims for increases, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, in such cases, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue and such 
symptoms warrant different evaluations, staged evaluations 
may also be assigned.  Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. §§ 4.40, 4.45 (2007).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. at 206-7 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2007).  

The RO has evaluated the veteran's right shoulder disability 
as 30 percent disabling pursuant to Diagnostic Code (DC) 
5201.  DC 5201 provides that a 20 percent evaluation is 
assignable for limitation of motion of the major or minor arm 
at shoulder level or for limitation of motion of the minor 
arm midway between side and shoulder level.  A 30 percent 
evaluation is assignable for limitation of motion of the 
major arm midway between side and shoulder level or for 
limitation of motion of the minor arm to 25 degrees from the 
side.  A 40 percent evaluation is assignable for limitation 
of motion of the major arm to 25 degrees from the side.  
38 C.F.R. § 4.71a, DC 5201 (2007).  

Normal forward elevation and flexion of the shoulder is from 
0 to 180 degrees, shoulder level being at 90 degrees.  Normal 
external and internal rotation of the shoulder is from 0 
degrees to 80 degrees, shoulder level being at 0 degrees.  
Normal abduction of the shoulder is from 0 to 180 degrees, 
shoulder level being at 90 degrees.  38 C.F.R. § 4.71, Plate 
I (2007).  

An evaluation in excess of 30 percent may also be assigned a 
shoulder disability if the evidence establishes certain 
degrees of ankylosis of scapulohumeral articulation, fibrous 
union or nonunion of the humerus, or flail shoulder.  
38 C.F.R. § 4.71a, DCs 5200, 5202 (2007).  

Based on the reasoning that follows, the evidence establishes 
that the veteran's right shoulder disability does not more 
nearly approximate the criteria for an evaluation in excess 
of 30 percent under any applicable DC.    

During service, in June 2000, the veteran injured his right 
shoulder.  This injury caused shoulder impingement and a 
rotator cuff tear, which in turn required the veteran to 
undergo an acromioplasty in September 2000.  Thereafter, the 
veteran participated in physical therapy and convalesced and, 
as of November 2000, was able to abduct his right shoulder to 
90 degrees, which means to shoulder level.  In March 2001, a 
physician last recommended refraining from lifting over 25 
pounds and engaging in overhead work.  

From 2001 to 2004, the veteran received additional treatment, 
including physical therapy and surgery, for right shoulder 
complaints, primarily pain, including on motion, and 
decreased range of motion and strength (4/5 in the right 
upper extremity), and underwent VA examinations of his right 
shoulder.  During treatment visits and examinations, however, 
no medical professional noted that the veteran had limitation 
of motion of his right arm to 25 degrees from his side, 
ankylosis of the right shoulder, or impairment of the 
humerus.  

Rather, they noted that the veteran was right hand dominant 
and had a well-healed, asymptomatic scar on the right 
shoulder.  During a January 2002 VA examination, the examiner 
also noted that the veteran was able to forward elevate to 90 
degrees, abduct to 90 degrees, internally rotate to 45 
degrees and externally rotate to 45 degrees, all with pain.  
During a December 2002 VA examination, the examiner noted 
more significant limitation of rotation (internally to 9 
degrees and externally to 20 degrees) and indicated that the 
veteran was unwilling to raise his humerus above a horizontal 
level in any plane.  During a July 2003 VA examination, the 
examiner noted similar motion as exhibited in January 2002, 
including forward elevation to 80 degrees, abduction to 90 
degrees, internal rotation to 45 degrees and external 
rotation to 45 degrees, all with pain.  

In May 2004, the veteran underwent right shoulder surgery, 
which necessitated multiple months of convalescence.  While 
convalescing, in October 2004, the veteran experienced an 
exacerbation of his right shoulder pain, which, according to 
a VA physician, rendered him disabled and unable to resume 
his occupation, but was temporary and likely to improve.  

Since this surgery, the veteran has continued to receive 
treatment for right shoulder complaints, including pain and 
tenderness, and medical professionals have noted limitation 
of motion, but not so severe that it would warrant an 
increased evaluation under DC 5201.  For instance, in 
November 2004, a physician noted forward elevation to 70 
degrees with pain.  In addition, in January 2005, a nurse 
noted forward elevation to 80 degrees with pain.   

In sum, since the veteran's discharge from service, no 
medical professional has noted that the veteran had 
limitation of motion of his right arm to 25 degrees from his 
side, ankylosis of the right shoulder, or impairment of the 
humerus.  An evaluation in excess of 30 percent is thus not 
assignable for a right shoulder disability under any 
pertinent DC.  

In an exceptional case, an increased evaluation is available 
on an extraschedular basis.  In this case, however, there is 
no indication that the schedular criteria are inadequate to 
evaluate the veteran's service-connected right shoulder 
disability.  The medical evidence does not establish that 
this disability, alone, caused marked interference with 
employment (beyond that contemplated in the evaluation 
assigned the disability) during any period of time other than 
when the veteran was in receipt of a temporary total rating 
based on the need for convalescence.  The evidence also does 
not establish that, at any time, this disability necessitated 
frequent periods of hospitalization.  The veteran's claim for 
an increased evaluation does not, therefore, present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and the Board is not required to remand this claim 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2007).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The rating schedule is designed to accommodate changes in 
condition; therefore, the veteran may be awarded an increased 
evaluation in the future should his right shoulder disability 
picture change.  See 38 C.F.R. § 4.1.  At present, however, a 
30 percent evaluation is the most appropriate given the 
medical evidence of record.

In light of the foregoing finding, the Board concludes that 
the criteria for entitlement to an evaluation in excess of 30 
percent for postoperative residuals of rotator cuff strain, 
right shoulder, have not been met.  In reaching this 
decision, the Board considered the complete history of the 
disability at issue as well as the current clinical 
manifestations and the effect the disability has on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  The Board also considered the applicability of the 
benefit-of-the-doubt doctrine, but there is not an 
approximate balance of positive and negative evidence of 
record.  Therefore, reasonable doubt could not be resolved in 
the veteran's favor.  Rather, as a preponderance of the 
evidence is against this claim, such claim must be denied.

D.  Claim for an Extension of Temporary Total Rating

As previously noted, in May 2004, the RO underwent right 
shoulder surgery.  Based on a need for convalescence after 
this surgery, the RO assigned the veteran a temporary total 
rating, effective from May 7, 2004 to November 30, 2004.  The 
veteran now asserts that he is entitled to an extension of 
the temporary total rating beyond November 30, 2004 because 
it took him many more months to recover from the surgery than 
the RO assumed.  

A total (100 percent) disability rating will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted, effective from the 
date of hospital admission or outpatient treatment and 
continuing for a period of 1, 2, or 3 months from the first 
day of the month following such hospital discharge or 
outpatient release.  38 C.F.R. § 4.30.  (2007).  

In order to attain the temporary total disability rating, the 
veteran must demonstrate that his service-connected 
disability resulted in: (1) surgery necessitating at least 
one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight- bearing prohibited); or (3) immobilization 
by cast, without surgery, of one major joint or more.  38 
C.F.R. § 4.30(a).  Extensions of the temporary total rating 
may be granted in increments of 1, 2 or 3 months or beyond 
the initial 3 months when supported by the record.  38 C.F.R. 
§ 4.30(b)(1).

In this case, according to VA treatment records, the veteran 
was still totally disabled and unable to resume his 
occupation as of October 22, 2004, due to right shoulder 
pain.  In November 2004, he underwent a right shoulder 
evaluation, which revealed continued right shoulder 
symptomatology and the need to continue therapy at home and 
receive steroid injections.  In early December 2004, the 
veteran presented seeking an extension of his disability.  A 
nurse practitioner scheduled him for a follow-up visit in 
January 2005 and commented that she was unclear as to why the 
veteran was unable to work.  During the follow-up visit in 
January 2005, a nurse noted no tenderness or instability, 
limited motion with pain, questionable impingement signs, 
good strength, and intact sensations and pulses.  She 
recommended continued home therapy and the use of medication 
as previously prescribed.  She did not indicate that the 
veteran was unable to work due to the remaining right 
shoulder symptomatology, or that his right shoulder was 
immobilized.  

Clearly, post-operative residuals of the veteran's May 2004 
right shoulder surgery did not necessitate convalescence 
beyond November 30, 2004.  At that time, the veteran did not 
have any incompletely healed surgical wounds and his right 
shoulder was not immobilized.  Based on this finding, the 
Board concludes that the entitlement to an extension beyond 
December 1, 2004, for a temporary total evaluation based on 
surgical treatment necessitating convalescence have not been 
met.  

In reaching this decision, the Board considered the 
applicability of the benefit-of-the-doubt doctrine, but there 
is not an approximate balance of positive and negative 
evidence of record.  Therefore, reasonable doubt could not be 
resolved in the veteran's favor.  Rather, as a preponderance 
of the evidence is against this claim, such claim must be 
denied.


ORDER

Service connection for pseudofolliculitis barbae is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for a lumbar strain is 
reopened and, to this extent only, granted.  

An evaluation in excess of 30 percent for postoperative 
residuals of rotator cuff strain, right shoulder, is denied.  

An extension beyond November 30, 2004 for a temporary total 
evaluation based on surgical treatment necessitating 
convalescence is denied.


REMAND

The veteran claims entitlement to service connection for a 
lumbar strain.  Additional action is necessary before the 
Board decides this claim.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the information needed to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to that claim.  With regard to 
the claim being remanded, the RO has not yet satisfied its 
duty to assist.

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, an 
examination of the veteran's back is necessary.  The RO 
afforded the veteran an examination during the course of this 
appeal, but the report of that examination is inadequate to 
decide the claim being remanded.  First, it is not based on a 
review of the claims file.  Second, therein, the examiner 
ruled out a relationship between a current disability and the 
veteran's in-service low back injury on the basis that there 
was no evidence of a current low back disability.  Since 
then, however, the veteran has submitted medical evidence 
showing that since discharge, including recently, he has 
received treatment for, and been diagnosed with, a low back 
disability.  Another medical opinion is thus needed 
addressing the etiology of the veteran's current low back 
disability.

Based on the foregoing, this case is REMANDED for the 
following action:

1.  Afford the veteran a spine 
examination for the purpose of 
determining the etiology of any low back 
disability shown to exist.  Provide the 
examiner with the veteran's claims file 
for review and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
comprehensive evaluation, during which 
all indicated studies are undertaken, the 
examiner should:

a) diagnose any low back 
disability shown to exist; 

b) offer an opinion as to 
whether such disability is at 
least as likely as not related 
to the veteran's active 
service, including his June 
1998 period of active duty for 
training, during which he 
injured his low back; and 

c) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.

2.  Thereafter, readjudicate the claim 
being remanded based on all of the 
evidence of record.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the claim being remanded.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the claim being remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



___________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


